DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.    The text of those sections of Title 35 U.S. Code not included in this section can be found in the prior office action.
3.    The prior office actions are incorporated herein by reference. In particular, the observations with respect to claim language, and response to previously presented arguments.
4.    This Office action is in response to communications received on July 8, 2022. Claims 1-20 are pending and addressed below.

Response to Arguments
Applicant’s filing of a proper terminal disclaimer on July 8, 2022 is sufficient to overcome the nonstatutory double patenting rejections set forth in the previous Office Action. 

EXAMINER’S AMENDMENT
6.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Alfred Nugent (Reg. No. 68,982) on 15 July 2022.
The application has been amended as follows:

Listing of Claims:

Claim 9 (Currently Amended)	The method of Claim 8 further comprising generating, by the computing hardware, the incident response interface by: 
configuring a first selectable object corresponding to a first incident response requirement from the incident response requirement set; 
configuring the checklist as a first checklist to include: 
a first checklist item corresponding to a first subtask of the first incident response requirement; and 
a second checklist item adjacent the first checklist item and corresponding to a second subtask of the first incident response requirement; and 
configuring a second selectable object adjacent the first selectable object and corresponding to a second incident response requirement from the incident response requirement set, the second selectable object being configured to access a second checklist corresponding to a set of subtasks for the second incident response requirement.

Claim 15 (Currently Amended)	A system comprising: 
a non-transitory computer-readable medium storing instructions; and 
a processing device communicatively coupled to the non-transitory computer-readable medium, wherein the processing device is configured to execute the instructions and thereby perform operations comprising: 
providing an incident information interface soliciting incident information for an incident; 
receiving, via the incident information interface, the incident information; 
accessing, based on the incident information, an ontology mapping a plurality of incident response requirements to respective questions in a master questionnaire; 
determining data responsive to the questions in the master questionnaire based at least in part on the incident information; 
determining, based on the ontology and the data responsive to the questions in the master questionnaire, an incident response requirement set for the incident; 
generating an incident response interface comprising a set of interactive elements, wherein each interactive element from the set of interactive elements corresponds to a respective requirement from the incident response requirement set; 
providing the incident response interface for display on a user device; 
detecting an interaction with a first interactive element of the set of interactive elements indicating a completion of the respective requirement; 
generating
providing an interface for accessing the incident disclosure report.

Allowable Subject Matter
Independent claims 1, 8 and 15 are allowed. Dependent claims 2-7, 9-14 and 16-20 are allowed based on their dependency. 

Claim 1 recites, inter alia, “generating, by computing hardware, an incident information interface soliciting a first affected jurisdiction, a second affected jurisdiction, and incident information for an incident; receiving, by the computing hardware via the incident information interface, an indication of the first affected jurisdiction, an indication of the second affected jurisdiction, and the incident information; determining, by the computing hardware based on the first affected jurisdiction and the incident information, first incident response requirements for the first affected jurisdiction; determining, by the computing hardware based on the second affected jurisdiction and the incident information, second incident response requirements for the second affected jurisdiction”.
Claim 15 recites, inter alia, “accessing, based on the incident information, an ontology mapping a plurality of incident response requirements to respective questions in a master questionnaire; determining data responsive to the questions in the master questionnaire based at least in part on the incident information; determining, based on the ontology and the data responsive to the questions in the master questionnaire, an incident response requirement set for the incident”.

The closest prior art made of record is:
Bekker et al. (U.S. Pub. No. 2013/0179988) – which discloses determining breach requirements and generating a checklist – paragraphs [0830]-[0862]
Sloane (U.S. Pub. No. 2019/0087570) – which discloses generating a questionnaire associated with data exposure – paragraph [0037]

While the prior art does disclose determining requirements for an incident and generating checklists and questionnaires, the prior art is not considered to disclose the cited limitations of claims 1 and 15, in combination with the other limitations. Therefore, claims 1 and 15 are considered to recite allowable subject matter. Claim 8 is considered to recite allowable subject matter for similar reasons to claim 15. Dependent claims 2-7, 9-14 and 16-20 are considered to contain allowable subject matter based on their dependency.
12.    None of the prior art of record, either taken by itself or in any combination, would have anticipated or made obvious the invention of the present application before the effective filing date of the claimed invention.

13.    Any comments considered necessary by applicant must be submitted no later than payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance."

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Sher-Jan et al. (U.S. Pub. No. 2021/0224402) – cited for teaching multi-region incident management and a checklist – paragraphs [0005] and [0115]

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THADDEUS J PLECHA whose telephone number is (571)270-7506. The examiner can normally be reached M-F 8-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taghi Arani can be reached on 571-272-3787. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THADDEUS J PLECHA/Examiner, Art Unit 2438